DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the reflective surface” without proper antecedent basis.  This renders the claim indefinite since it is unclear how this is related to the previously set forth convex mirror.  It is noted that claim 14 depends upon claim 3, however a “reflective surface” was not set forth in claim 3 or the claim(s) from which claim 3 depends.  It appears that claim 14 should have depended upon claim 13, i.e. claim 14 appears to have an erroneous dependency (possibly a typographical error). Appropriate clarification is required.  For purposes of examination, claim 14 will be interpreted as dependent upon claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mraz (US 2013/0305431).
As to claim 1, Mraz discloses a head-mounted system which forms a test environment monitoring device wearable by a test-taker as claimed (the device is capable of being worn in a test environment and used as claimed), comprising:
a frame (110; Fig. 1) for placing on the test-taker’s head (the frame could be used on a test-taker’s head), wherein the frame (110) comprises an interior surface (the inner surface of headband 110; Fig. 1) configured to be positioned against an outer periphery of the test-taker’s head (see Fig. 1); and an exterior surface (the outer surface of headband 110; Fig. 1); 
a housing (140) positioned along the exterior surface (Fig. 1; supports 140 form a housing as claimed; see para. 0014, 0016, 0024) and located proximate the wearer’s forehead when the frame is positioned on the head (see Fig. 1); and 
an optical component (reflective curtain 150) connected to the housing (140) (Fig. 1), wherein the optical component comprises an outward facing convex mirror (paragraph 0020 discloses that the curtain 150 may have a reflective outer surface; this forms a mirror as claimed, and is shown as convex in Fig. 1) configured to reflect an environment directly in front of the wearer when the frame is positioned on the head (see Fig. 1; the device of Mraz comprising reflective curtain 150 is capable of functioning as claimed).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, the frame comprises at least one of a headgear, headstrap, headband, hat, stocking cap, or kerchief (the frame comprises a headband 110 as shown in Fig. 1; also see paras. 0014 and 0017).
Regarding claim 10, Mraz discloses a head-mounted system which forms a test environment monitoring device wearable by a test-taker as claimed (the device is capable of being worn in a test environment and used as claimed), comprising:
a frame (110; Fig. 1) configured to be positioned on the test-taker’s head (the frame could be used on a test-taker’s head), wherein the frame (110) comprises an interior surface (the inner surface of headband 110; Fig. 1) configured to be positioned against an outer periphery of the test-taker’s head (see Fig. 1); and an exterior surface (the outer surface of headband 110; Fig. 1);
a housing (140) coupled to the exterior surface and located proximate the wearer’s forehead when the frame is positioned on the head (see Fig. 1)
an optical component (reflective curtain 150) connected to the housing (140), wherein the optical component comprises a reflective surface [0020] configured to reflect an environment directly in front of the test-taker when the frame is positioned on the test-taker’s head. Paragraph 0020 discloses that the curtain 150 may have a reflective outer surface. The device is capable of functioning as claimed.
Regarding claim 11, the frame comprises at least one of a headgear, headstrap, headband, hat, stocking cap, or kerchief (the frame comprises a headband 110 as shown in Fig. 1; also see paras. 0014 and 0017).
Regarding claim 19, the reflective surface (curtain 150) comprises an outward facing convex mirror (paragraph 0020 discloses that the curtain 150 may have a reflective outer surface; this forms a mirror as claimed; the outward facing surface is convex as shown in Fig. 1). 

Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui (CN 208693241).
Hui discloses a frontal mirror (see English language translation provided herewith), which forms a test environment monitoring device wearable by a test-taker as claimed (the device is capable of being worn in a test environment and used as claimed), comprising:
a frame (headband 1; Fig. 1) configured to be positioned on the test-taker’s head, wherein the frame (1) comprises an interior surface (the inner surface of headband 1) configured to be positioned against an outer periphery of the test-taker’s head; and an exterior surface (the outer surface of headband 1) (see page 1 of translation); 
a housing (22; Figs. 1 and 3) coupled to the exterior surface and located proximate the wearer’s forehead when the frame is positioned on the head (see housing 22, coupled to the exterior surface of the frame 1 via elements 3,4,22; see Figs. 1-3); and 
an optical component (24) connected to the housing (22) (see Figs. 1 and 3), wherein the optical component comprises a reflective surface (see disclosure of “mirror 24” and “reflecting mirror 24” in English translation, pages 2-3) configured to reflect an environment directly in front of the test-taker when the frame is positioned on the test-taker’s head (see Figs. 1 and 3; the device could function as claimed).
Regarding claim 11, the frame comprises at least one of a headgear, headstrap, headband, hat, stocking cap, or kerchief (the frame comprises a headband 1).
Regarding claim 12, the housing comprises a proximal surface positioned adjacent to the exterior surface (see rear surface of base 22 in Fig. 3), an open distal end opposite the proximal surface terminating in a peripheral annular edge (see annotated figure below) and a sidewall extending from the proximal surface to the peripheral annular edge, wherein the sidewall comprises an inner surface configured to receivably engage the optical component (24) (see annotated figure below).

    PNG
    media_image1.png
    417
    695
    media_image1.png
    Greyscale

	Regarding claim 13, the housing comprises a truncated cylindrical-shaped body (22; see Fig. 3) and the proximal surface comprises a curved surface (the proximal surface has a curved outer peripheral surface around its circumference).
	Claim 14, as well as understood in that it appears that this claim was intended to depend upon claim 13, is anticipated by Hui (to the extent that it is interpreted as depending from claim 13).  The device of Hui comprises the reflective surface (mirror 24) of the optical component comprises a circular outer edge (see Fig. 1); and the circular outer edge is flush with the inner surface of the housing (22) immediately adjacent the peripheral annular edge when receivably engaged with the sidewall of the housing (see Fig. 3 and annotated figure above).
	Regarding claim 15, the inner surface further comprises a locking component configured to constrain a movement of the optical component with respect to the frame (the outwardly extending surface of the sidewall locks the mirror 24 in place, as seen in Fig. 3).  As to claim 16, the locking component is further configured to disengage the optical component from the housing (the mirror could be removed from the base 22, and thus the locking component formed by the inner wall would function as broadly recited in claim 16).
	Regarding claim 17, the housing (22) further comprises a coupling component (parts 3 and 4, via rod 21) configured to selectively engage and disengage the proximal surface of housing (via rod 21) from the exterior surface of the frame (using parts 3,4); see Figs. 1-3 and translation page 3). As to claim 18, the coupling component formed by parts 3,4 forms a tongue and groove structure or a snap as broadly recited in claim 18 (see page 3 of translation).

Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow (US 2,324,049).
Winslow discloses a mirror which forms a test environment monitoring device wearable by a test-taker as claimed (the device is capable of being worn in a test environment and used as claimed), comprising:
a frame (11; Fig. 3) configured to be positioned on the test-taker’s head (the frame could be placed or held on the head if desired), wherein the frame (11) comprises an interior surface (the inner surface of arm 11) configured to be positioned against an outer periphery of the test-taker’s head (the surface could be so placed if desired); and an exterior surface (the outer surface of arm 11); 
a housing (4) coupled to the exterior surface (via parts 2,3; see Figs. 1-4) and located proximate the wearer’s forehead when the frame is positioned on the head (the device could be so positioned); and 
an optical component (mirror 10) connected to the housing (4) (see Figs. 1 and  3), wherein the optical component comprises a reflective surface (pg. 1, col. 1, lines 1-5; pg. 1, col. 2, lines 47-49) configured to reflect an environment directly in front of the wearer when the frame is positioned on the head (see Figs. 1 and 3).  Note the mirror 10 has reflective mirror surfaces on both sides, as disclosed on pg. 1, col. 2, lines 47-49; the device is capable of functioning as claimed, since the frame could be held on the head or placed upon the head and the mirror surface of either side of mirror 10 could reflect the environment directly in front of the wearer.
Regarding claim 11, the frame comprises at least one of a headgear, headstrap, headband, hat, stocking cap, or kerchief (the frame 11 forms headgear as claimed, since it could be placed on the head).
Regarding claim 12, the housing (4) comprises a proximal surface positioned adjacent to the exterior surface (the outer surface of frame 4 which is nearest arm 3), an open distal end opposite the proximal surface terminating in a peripheral annular edge (see annotated figure below) and a sidewall extending from the proximal surface to the peripheral annular edge, wherein the sidewall comprises an inner surface configured to receivably engage the optical component (10) (see annotated figure below).

    PNG
    media_image2.png
    269
    672
    media_image2.png
    Greyscale

Regarding claim 13, the housing comprises a truncated cylindrical-shaped body (shape of frame 4; see Figs. 1, 2, and 6) and the proximal surface comprises a curved surface (the proximal surface has a curved outer peripheral surface around its circumference).
	Claim 14, as well as understood, is anticipated by Winslow since the claim is interpreted as depending upon claim 13, as noted above. The device of Winslow comprises the reflective surface (mirror 10) of the optical component comprises a circular outer edge (see Fig. 1); and the circular outer edge is flush with the inner surface of the housing (4) immediately adjacent the peripheral annular edge when receivably engaged with the sidewall of the housing (see Fig. 6 and annotated figure above).
Regarding claim 15, the inner surface further comprises a locking component (8) configured to constrain a movement of the optical component with respect to the frame (see Fig. 5; pg. 1, col. 2, lines 40-45).  As to claim 16, the locking component is further configured to disengage the optical component (10) from the housing (the mirror could be removed from the frame 4 by removal from the ring 8, and thus the locking component 8 could function as broadly recited in claim 16).
	Regarding claim 17, the housing (4) further comprises a coupling component (parts 2, 3, 6, and 15) configured to selectively engage and disengage the proximal surface of housing from the exterior surface of the frame (see Figs. 1 and 4). As to claim 18, the coupling component includes a tongue and groove connection formed at the connection of lower end 12 and groove 13 (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US 2,324,049) in view of Cutler (US 7,063,427).
As to claim 1, Winslow discloses a mirror which forms a test environment monitoring device wearable by a test-taker as claimed (the device is capable of being worn in a test environment and used as claimed), comprising:
a frame (11; Fig. 3) for placing on the test-taker’s head (the frame could be placed or held on the head if desired), wherein the frame (11) comprises an interior surface (the inner surface of arm 11) configured to be positioned against an outer periphery of the test-taker’s head (the surface could be so placed if desired); and an exterior surface (the outer surface of arm 11); 
a housing (4) positioned along the exterior surface (via parts 2,3; see Figs. 1-4) and located proximate the wearer’s forehead when the frame is positioned on the head (the device could be so positioned); and 
an optical component (mirror 10) connected to the housing (4) (see Figs. 1 and  3), wherein the optical component comprises an outward facing mirror (10) (pg. 1, col. 2, lines 47-49) configured to reflect an environment directly in front of the wearer when the frame is positioned on the head (see Figs. 1 and 3).  Note the mirror 10 has reflective surfaces on both sides, as disclosed on pg. 1, col. 2, lines 47-49; the device is capable of functioning as claimed, since the frame could be held on the head or placed upon the head and the mirror surface of either side of mirror 10 could reflect the environment directly in front of the wearer.
Thus, Winslow discloses all of the elements of claim 1 except the mirror is not disclosed as a convex mirror.  Cutler discloses a mirror 120 attached to the exterior surface of a wearable band 160 (see Figs. 1 and 2). Cutler discloses that the mirror 120 is preferably a convex mirror because “it offers the advantage of increasing the field of view more than does a mirror with a flat surface” (col. 4, lines 25-28). Winslow discloses that the mirror 10 has two different sides which provide different types of mirrors, and one of skill in the art would be motivated to provide one of the sides of the mirror with a convex shape to increase the field of view as taught by Cutler.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mirror of Winslow with a convex surface in order to increase the field of view, as taught by Cutler.
Regarding claim 2, the frame comprises at least one of a headgear, headstrap, headband, hat, stocking cap, or kerchief (the frame 11 forms headgear as claimed, since it could be placed on the head).
Regarding claim 3, the housing (4) comprises a proximal surface positioned adjacent to the exterior surface (the outer surface of frame 4 which is nearest arm 3), an open distal end opposite the proximal surface terminating in a peripheral annular edge (see annotated figure below) and a sidewall extending from the proximal surface to the peripheral annular edge, wherein the sidewall comprises an outer surface (the surface opposite that labeled in figure below) and an inner surface (as labelled below) defining a receptacle cavity in the housing (see below); and the inner surface is configured to receivably engage the optical component (10).

    PNG
    media_image2.png
    269
    672
    media_image2.png
    Greyscale

Regarding claim 4, the housing comprises a truncated cylindrical-shaped body (shape of frame 4; see Figs. 1, 2, and 6) and the proximal surface comprises a curved surface (the proximal surface has a curved outer peripheral surface around its circumference).
	Regarding claim 5, the outwardly facing mirror (10) of the optical component comprises a circular outer edge (see Fig. 1); and the circular outer edge is flush with the inner surface of the housing (4) immediately adjacent the peripheral annular edge when receivably engaged with the sidewall of the housing (see Fig. 6 and annotated figure above).
Regarding claim 6, the receptacle cavity comprises a locking component (ring 8) configured to constrain a movement of the optical component with respect to the frame (see Fig. 5; pg. 1, col. 2, lines 40-45).  As to claim 7, the locking component is further configured to disengage the optical component (10) from the housing (the mirror could be removed from the frame 4 by removal from the ring 8, and thus the locking component 8 could function as broadly recited in claim 7).
Regarding claim 8, the housing (4) further comprises a coupling component (parts 2, 3, 6, and 15) configured to selectively engage and disengage the proximal surface of housing from the exterior surface of the frame (see Figs. 1 and 4). As to claim 9, the coupling component includes a tongue and groove connection formed at the connection of lower end 12 and groove 13 (Fig. 1). 
Regarding claim 19, Winslow discloses a device as in claim 10, however the reflective surface (mirror 10) is not disclosed as a convex mirror.  Cutler discloses a mirror 120 attached to the exterior surface of a wearable band 160 (see Figs. 1 and 2). Cutler discloses that the mirror 120 is preferably a convex mirror because “it offers the advantage of increasing the field of view more than does a mirror with a flat surface” (col. 4, lines 25-28). Winslow discloses that the mirror 10 has two different sides which provide different types of mirrors, and one of skill in the art would be motivated to provide one of the sides of the mirror with a convex shape to increase the field of view as taught by Cutler.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mirror of Winslow with a convex surface in order to increase the field of view, as taught by Cutler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the references cited on attached PTO-892, which disclose headwear having mirrors or reflective surfaces, or other similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732